Citation Nr: 1619438	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his son and a family friend


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran and his son testified that the Veteran's hearing had worsened over the past three years.  He was last afforded a VA examination in January 2013 in connection with that disability.  As the evidence suggests that the Veteran may be experiencing worsening symptoms of hearing loss, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121 (1991).

The claims file includes audiological reports dated in May 2010 and August 2012 from Coastal Ear, Nose and Throat Associates, PLLC.  The test results are presented in a graphic, rather than numeric form.  While the Board may in some instances be able to interpret such graphic representations, the record is unclear as whether the Maryland CNC speech discrimination test was used during either of these examinations.  The audiologists should be contacted to clarify whether the controlled speech discrimination test (Maryland CNC) was use and to translate the graphic findings in numerical format.  See 38 C.F.R. § 4.85; Savage v. Shinseki, 24 Vet. App. 259 (2011).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file copies of any outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Take appropriate action (including obtaining any releases from the Veteran, if needed) to contact the private audiologists who conducted the May 2010 and August 2012 audiometric examination reports.  The audiologists should clarify if the Maryland CNC speech discrimination test was used during the examination and convert the graphical information into numerical data.  

If the respective audiologists are unable to be reached, request that a VA audiologist review the audiometric testing reports in order to convert the graphical information into numerical data and to ascertain to the extent possible whether Maryland CNC speech discrimination testing was utilized at the time of the May 2010 and August 2012 testing.

3.  After completion of the foregoing, schedule the Veteran for an audiology examination to determine the current degree of severity of his service-connected bilateral hearing loss disability. 

Copies of all pertinent records must be made available to the examiner for review.  The examiner should conduct all indicated tests and studies.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




